Exhibit 10.1


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED
HEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT.
 
SIONIX CORPORATION
 
AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
 
$_________________
January 22, 2008

 
This Amended and Restated Convertible Promissory Note amends and restates in its
entirety the Convertible Promissory Note dated June 6, 2007, in the principal
amount of $___________, made by the Company in favor of the Holder (each as
defined below).
 
SIONIX CORPORATION (the “Company”), a Nevada corporation, for value received,
promises to pay to ______________________, a _______________ having a place of
business at __________________________________, or its assign
(___________________ or its assign is hereinafter referred to as the “Holder”)
the principal sum of ________________ ($_____________) (the “Principal Amount”),
plus simple interest thereon accruing from June 6, 2007 at the rate of ten
percent (10.00%) per annum (the “Base Rate”), and such interest to be payable at
the Maturity Date (as hereinafter defined) or upon the earlier acceleration of
this Note as provided herein, provided that, upon an Event of Default (as
defined below), the interest rate shall increase to the lower of twelve percent
(12%) per annum or the maximum amount allowed by law to be charged for interest
hereunder (the “Default Rate”), and continuing up through the date on which such
Event of Default is cured to Holder’s satisfaction, after which the interest
rate shall return to the Base Rate.
 
This Note will automatically mature and the entire outstanding Principal Amount,
together with all unpaid and accrued interest, shall become due and payable upon
the earlier of (i) the occurrence of an Event of Default or (ii) the Maturity
Date, unless, prior to such time, this Note shall have been converted into
shares of the Company’s capital stock pursuant to Section 1 hereof. As used
herein, “Maturity Date” means such date, which shall be a Business Day (as
hereinafter defined) that is not sooner than December 31, 2008, as the Holder
may specify in written notice delivered to the Company not less than thirty (30)
days prior to such specified date, and “Business Day” means any day other than a
Saturday, Sunday or other day on which banking institutions are authorized or
required to be closed in New York, New York. The Company may not prepay this
Note or any portion hereof (including, without limitation, any accrued but
unpaid interest) except with the prior written consent of the Holder.
 
Payments of both the Principal Amount and interest are to be made to the Holder
in lawful money of the United Sates of America at the address of the Holder set
forth in Section 7(d) below or at such other place in the United States as the
Holder shall designate to the Company in writing. Interest on this Note shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:
 
 
-1-

--------------------------------------------------------------------------------

 
1.   Conversion.
 
(a)  Optional Conversion. At any time prior to the payment of this Note in full,
the outstanding Principal Amount and accrued and unpaid interest of this Note
may be converted in whole or in part, at the option of the Holder, into (i)
shares of common stock of the Company (“Common Stock”) at a conversion price of
one cent ($0.01) per share (the “Conversion Price”) or (ii) shares of any equity
security issued by the Company at a conversion price equal to the price at which
such security is sold to any other party; provided, however, that the Conversion
Price shall be adjusted in accordance with Sections 1(b), (c), (d) and (e)
hereof, and the Company shall deliver notice of such adjustment to the Holder in
accordance with Section 1(f) hereof. Notwithstanding anything contained herein
to the contrary, the Holder’s right to convert this Note, or any portion or
portions hereof, shall be subject to such conditions as are set forth in Exhibit
B attached hereto and made a part hereof.
 
(b)  Adjustments to Conversion Price. In the event the Company shall at any time
while this Note or any portion hereof remains outstanding issue Additional
Shares of Common Stock (as hereinafter defined), without consideration or for a
consideration per share less than the Conversion Price in effect immediately
prior to such issue (“Dilutive Issuance”), then the Conversion Price shall be
adjusted to the lowest issuance of each Dilutive Issuance, provided that if such
issuance or deemed issuance was without consideration, then the Company shall be
deemed to have received an aggregate of one tenth of one cent ($0.001) of
consideration for all such Additional Shares of Common Stock issued or deemed to
be issued. For purposes of the foregoing paragraph, “Additional Shares of Common
Stock” shall mean any issuances of equity securities (or securities convertible
into equity securities) of the Company, other than the following:
 
(i)  shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution of shares of Common Stock as described in
Section 1(c), (d) or (e) hereof;
 
(ii)  up to 14,229,200 shares of Common Stock actually issued upon the exercise
of stock options;
 
(iii)  up to an additional 13,981,770 shares of Common Stock (for a total of
28,210,970, including the stock option grants set forth in (ii) above) actually
issued upon the exercise, exchange or conversion of options, warrants,
convertible and other securities outstanding as of the date hereof and as set
forth on Exhibit A attached hereto and made a part hereof, in each case provided
such issuance is pursuant to the terms of such option or convertible security;
 
(iv)  shares of the Company’s Common Stock issued in connection with a financing
with a commercial bank or other lending institution as approved by the Board of
Directors of the Company;
 
(v)  shares of Common Stock of the Company issued pursuant to a merger or
consolidation with another party so long as the Company is the surviving entity,
and provided that such merger or acquisition does not result in the transfer of
fifty percent (50%) or more of the outstanding securities of the Company; or
 
 
-2-

--------------------------------------------------------------------------------

 
(vi)  shares of Common Stock issued in connection with a transaction where the
Holder has indicated in writing that such transaction should be exempt from the
anti-dilution adjustment provisions hereof.
 
(c)  Adjustment for Stock Splits and Combinations. If the Company, at any time
while this Note or any portion hereof remains outstanding, shall split,
subdivide or combine the outstanding shares of Common Stock into a different
number of shares of Common Stock, then (i) in the case of a split or
subdivision, the Conversion Price for such securities shall be proportionately
decreased and the shares of Common Stock issuable upon conversion of this Note
shall be proportionately increased, and (ii) in the case of a combination, the
Conversion Price shall be proportionately increased and the securities issuable
upon conversion of this Note shall be proportionately decreased.
 
(d)  Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Note or any portion hereof remains outstanding and unexpired, the
holders of Common Stock, as applicable, shall have received or, on or after the
record date fixed for the determination of eligible stockholders, shall have
become entitled to receive, without payment therefor, additional shares of
Common Stock, as applicable, by way of dividend, then and in each case this Note
shall represent the right to convert, in addition to the number of shares of the
security receivable upon exercise of this Note, and without payment of any
additional consideration therefor, the amount of such additional shares of
Common Stock, as applicable, that such holder would hold on the date of such
conversion had it been the holder of record of that number of shares of Common
Stock, as applicable, receivable upon exercise of this Note on the date hereof
and had thereafter, during the period from the date hereof to and including the
date of such exercise, retained such shares and/or all other additional stock
available by it as aforesaid during such period, giving effect to all
adjustments called for during such period by the provisions of this Section 1.
 
(e)  Reclassification, etc. If the Company, at any time while this Note or any
portion hereof remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which
conversion rights under this Note exist into the same or a different number of
securities of any other class or classes, this Note shall thereafter represent
the right to acquire such number and kind of securities as would have been
issuable as the result of such change with respect to the securities that were
subject to the purchase rights under this Note immediately prior to such
reclassification or other change and the Conversion Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 1.
 
(f)  Notices. Whenever the Conversion Price or number of shares purchasable
hereunder shall be adjusted pursuant to subsection 1(b), (c), (d) or (e) hereof,
the Company shall promptly issue a certificate to the Holder, signed by the
Chief Financial Officer of the Company, setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which the adjustment was calculated and the Conversion Price and number of
shares issuable hereunder after giving effect to such adjustment.
 
 
-3-

--------------------------------------------------------------------------------

 
2.   Mechanics of Conversion.
 
(a)  Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company shall pay cash equal to such
fraction multiplied by the Conversion Price.
 
(b)  Stock Certificates. The Company shall, as soon as practicable thereafter,
issue and deliver to the Holder, or to its nominee or nominees, a certificate or
certificates for the number of shares of Common Stock to which it shall be
entitled as aforesaid. Such conversion shall be deemed to have been made, as
applicable, immediately prior to the close of business on the date of the
closing of the transaction which causes the automatic conversion set forth above
in Section 1. The person or persons entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holders of such shares of Common Stock on such date.
 
3.   Default and Remedies.
 
(a)  Event of Default. An “Event of Default” shall exist under this Note upon
the happening of any of the following events or conditions, without demand or
notice from the Holder:
 
(i)  failure to make any payments required hereunder within three (3) business
days of (A) such payment becoming due or (B) following notice given in
accordance with the terms of this Note;
 
(ii)  failure to observe or perform any of the agreements, warranties,
representations or covenants in this Note, which failure results in a material
adverse effect upon the Company and is not cured within thirty (30) days after
the receipt of written notice thereof by the Holder;
 
(iii)  any petition in bankruptcy being filed by or against the Company or any
proceedings in bankruptcy, insolvency or under any other laws relating to the
relief of debtors being commenced for the relief or readjustment of any
indebtedness of the Company, either through reorganization, composition,
extension or otherwise, and which, in the case of any involuntary proceedings,
shall be acquiesced to by the Company or shall continue for a period of ninety
(90) days undismissed, undischarged or unbonded;
 
(iv)  the making by the Company of an assignment for the benefit of creditors,
which assignment results in a material adverse effect upon the Company and is
not cured within thirty (30) days after the receipt of written notice thereof by
the Holder;
 
(v)  the appointment of a receiver of any property of the Company which shall
not be vacated or removed within ninety (90) days after appointment; or
 
(vi)  upon the date thirty (30) days following the occurrence of any event of
default under the terms of any of the Company’s indebtedness or the acceleration
of any indebtedness of the Company, which occurrence or acceleration results in
a material adverse effect upon the Company.
 
 
-4-

--------------------------------------------------------------------------------

 
(b)  Remedies. Upon the occurrence of an Event of Default under Section 3(a)
hereof, at the option and upon the declaration of the Holder, the entire unpaid
Principal Amount and accrued and unpaid interest on this Note shall, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, be forthwith due and payable, and the Holder may immediately
and without expiration of any period of grace, enforce payment of all amounts
due and owing under this Note and exercise any and all other remedies granted to
it at law, in equity or otherwise.
 
4.   Charges, Taxes and Expenses. Issuance of a certificate for shares of Common
Stock upon the conversion of this Note shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes and expenses shall be paid
by the Company, and such certificate shall be issued in the name of the Holder,
or such certificates shall be issued in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock (or replacement Notes) are to be issued in a name other than the
name of the Holder, this Note when surrendered for exercise or transfer shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder;
and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock or replacement the Note,
the Company may require, as a condition thereto, the payment of a sum sufficient
to reimburse it for any transfer tax incidental thereto. Any transfer shall be
subject to (i) the transferee’s agreement in writing to be subject to the
applicable terms of this Note and (ii) compliance with all applicable state and
federal securities laws (including the delivery of investment representation
letters, legal opinions and market stand-off agreements reasonably satisfactory
to the Company, if such are requested by the Company). The Holder agrees that
the Holder shall execute such documents, and perform such acts, which are
reasonably required to assure that the conversion hereof is consummated in
compliance with all applicable laws.
 
5.   No Rights as Stockholder. This Note does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
conversion hereof.
 
6.   Loss, Theft or Destruction of Note. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note, which shall carry the same rights to interest (unpaid
and to accrue) carried by this Note, stating that such Note is issued in
replacement of this Note, making reference to the original date of issuance of
this Note (and any successors hereto) and dated as of such cancellation.
 
7.   Miscellaneous.
 
(a)  Issue Date; Governing Law. The provisions of this Note shall be construed
and shall be given effect in all respect as if it had been issued and delivered
by the Company on the earlier of June 6, 2007 or the date of issuance of any
Note for which this Note is issued in replacement. This Note shall be binding
upon any successors or assigns of the Company. This Note shall constitute a
contract under the laws of the State of New York and for all purposes shall be
construed in accordance with and governed by the laws of said state.
 
 
-5-

--------------------------------------------------------------------------------

 
(b)  Restrictions. The Holder acknowledges that the shares of capital stock
acquired upon the conversion of this Note will be subject to restrictions upon
resale imposed by state and federal securities laws.
 
(c)  Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part by the Holder to any person or entity without the prior written
consent of the Company, except (assuming compliance with applicable state and
federal securities laws) in connection with an assignment in whole to an
affiliate of the Holder or to a successor corporation to the Holder resulting
from a merger or consolidation of the Holder with or into another corporation or
the sale of all or substantially all of the Holder’s properties and assets.
Effective upon any such assignment, the person or entity to whom such rights,
interests and obligations were assigned shall have and exercise all of the
Holder’s rights, interest and obligations hereunder as if such person or entity
were the original Holder of this Note.
 
(d)  Notices. Any notice, request or other communication required or permitted
hereunder shall be given upon personal delivery or upon the seventh day
following mailing by registered airmail (or certified first class mail if both
the addresser and addressee are located in the United States), postage prepaid
and addressed to the parties as follows:
 
To the Company:
SIONIX Corporation
Airport Tower Plaza
 
2082 Michelson Drive Suite 304
 
Irvine, CA 92612
 
Attn: Richard Papalian, CEO
   
To the Holder:
At the address of the Holder set forth above or at such other address of which
the Holder has given the Company written notice

 
or to such other single place as any single addressee shall designate by written
notice to the other addressee.
 

(e)        
Choice of Venue; Waiver of Right to Jury Trial.

 
(i)  THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
DEEMED MADE, EXECUTED, PERFORMED AND CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS NOTE, EACH PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT
TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS NOTE
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER SUCH PARTY. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ANY SUCH PARTY AT ITS ADDRESS FOR NOTICES AS PROVIDED
HEREIN, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PARTY UNDER THIS NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PARTY IN ANY OTHER JURISDICTION.
 
 
-6-

--------------------------------------------------------------------------------

 
(ii)  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS NOTE BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (i) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(iii)  EACH OF THE PARTIES TO THIS NOTE HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(f)   Enforcement. The Company shall pay all reasonable fees and expenses
incurred by the Holder in the enforcement in any of the Company’s obligations
hereunder not performed when due. In the event of a dispute with regard to the
interpretation of this Note, the prevailing party shall be entitled to collect
the cost of attorney’s fees, litigation expenses or such other expenses as may
be incurred in the enforcement of the prevailing party’s rights hereunder.
 
(g)   Amendment or Waiver. This Note may only be amended with the prior written
consent of the Holder and the Company.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned has caused this Convertible Promissory Note
to be executed by its officer thereunto duly authorized.
 
COMPANY:
 
SIONIX CORPORATION
 


 
By:__________________________
Name: Richard Papalian
Title:   CEO


 
 
-8-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Excluded Shares Of Common Stock
 
SIONIX CORPORATION
Shares Issued & To Be Issued


Issued & Outstanding per Books
         
103,505,622
                 
2001 Employee Stock Option Plan -
         
7,885,572
 
SEC Form S-8 Dated 7/3/02
                             
Stock Options
             
James J. Houtz - (308,550/Qtr. X 20)
   
6,171,000
       
Joan C. Houtz - (13,997/Qtr. X4)
   
55,988
       
Robert E. McCray (29,160/Qtr. X4)
   
116,640
   
6,343,628
                 
Stock Bonus Shares Returned
         
7,349,204
                 
Purchase of R. J. Metals
         
2,769,230
                 
Advisory Board Compensation
         
2,400,000
                 
Shares for Cash/Option - Unissued
         
1,463,336
                 
Total Shares To Be Issued
         
28,210,970
                 
Total Shares Issued & To Be Issued
         
131,716,592
                                 
Issued & Outstanding per Registrar
         
102,524,186
                 
Add: Shares for Cash - Unissued
         
1,463,336
                 
Sub-Total
   

   
103,987,522
                 
Less: Cert. #1567 - J. Moorehead - Held
         
-481,900
                 
Total Issued & Outstanding Shares
         
103,505,622
 



 
And such additional shares as may be issued or issuable upon the exercise of any
Secured Convertible Promissory Notes issued pursuant to that certain Secured
Convertible Note Purchase Agreement, dated as of October 18, 2006, by and among
the Company and certain purchasers identified therein.
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
Condition to Exercise of Conversion Rights
 
Notwithstanding anything in this Note to the contrary, the Holder shall be
entitled to exercise the conversion rights under this Note with respect to the
entire $_____________ original principal amount hereof (plus the amount of
accrued and unpaid interest on such amount) only upon and following the date
when the gross proceeds received by the Company after December 30, 2007 and
before December 31, 2008, which are retained by the Company as operating
capital, from or with respect to any financing or financings (in any form,
whether equity or debt, including any financing(s) provided by any bank or other
institutional lender), or joint venture, purchase order, leasing agreement or
licensing agreement, shall aggregate at least $2,000,000.  
 
 
 
 

--------------------------------------------------------------------------------

 


 
NOTICE OF CONVERSION
 
(To convert the foregoing Note, execute this form and supply required
information.)
 
To: SIONIX CORPORATION
 
(1)  The undersigned hereby elects to convert the attached Convertible
Promissory Note (the “Note”) into:
 
________
__________ shares of Common Stock of SIONIX CORPORATION pursuant to Section 1(a)
and the other applicable terms of the attached Note at a Conversion Price of $
_______ per share (originally $0.01); or
   
________
__________ shares of ___________ of SIONIX CORPORATION pursuant to Section 1(a)
and the other applicable terms of such Note at a Conversion Price of $ _____ per
share.
 

 
(2) In converting this Note, the undersigned hereby confirms and acknowledges
that the securities being issued hereby are being acquired solely for the
account of the undersigned and not as a nominee for any other party, or for
investment, and that the undersigned will not offer, sell or otherwise dispose
of any such securities, except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.
 
(3) Please issue a certificate or certificates representing said securities in
the name of the undersigned:
 



  _____________________
(Name)

 
(4) Capitalized terms used herein shall have the meanings ascribed to them in
the Note.
 

_______________    _____________________
(Date)
(Signature)
          _____________________    
(Print Name)



 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To be signed only upon assignment of the Note)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
assignee named below all of the rights of the undersigned represented by the
attached Note with respect to the amount of principal covered by such Note set
forth below:



--------------------------------------------------------------------------------

(Name and Address of Assignee Must be Printed or Typewritten)


_________________
_____________________________
______________
Social Security No.
Address
Principal Amount
or Tax ID No.
   



and does hereby irrevocably constitute and appoint _________ Attorney to
transfer said Note on the books of the Company, with full power of substitution
in the premises.
 
Dated:


_________________________
Signature of Registered Holder


Note: The signature on this assignment must correspond with the name of the
Holder as it appears upon the face of the Note in every particular, without
alteration or enlargement or any change whatever.